Citation Nr: 1101140	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-30 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for broken tail bone, 
currently evaluated as noncompensable.

2.  Whether new and material evidence has been received to reopen 
the claim for service connection for arthritis, and if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to September 
1980.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from September 2005 and February 2007 decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at an RO hearing in November 
2007, and a transcript of the hearing is associated with her 
claims folder. 

The issue of service connection for arthritis, on its merits, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had a partial or complete removal of her 
coccyx and there are no painful residuals of the sacrum fracture.

2.  The RO last denied service connection for arthritis in March 
2005.  The Veteran did not appeal.

3.  Since that decision, evidence relating to an unestablished 
fact necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim has been received.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for broken 
tail bone have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5298 
(2010).

2.  The March 2005 RO decision denying service connection for 
arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

3.  The criteria to reopen the claim for service connection for 
arthritis based on new and material evidence are met.  38 U.S.C.A 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sacrum rating

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in November 2004.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has 
assisted the Veteran in obtaining evidence; afforded the Veteran 
examinations in September 2005 and January 2008, obtaining 
medical information as to the severity of disability; and 
afforded the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

The Veteran appeals the RO's September 2005 denial of a 
compensable rating for broken tail bone.  She feels that it has 
caused her to have pain.  It is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5298, which provides for a 
noncompensable evaluation for partial or complete removal of 
coccyx without painful residuals; and a 10 percent rating for 
partial or complete removal of coccyx with painful residuals.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

On VA examination in September 2005, the examiner noted that the 
Veteran had had a nondisplaced fracture of her sacrum in July 
1978.  She denied pain in her sacrum now or through the years.  
On examination, she had very slight tenderness at the point of 
her sacrum.  An X-ray report was reviewed.  The examiner's 
conclusion was that it was less likely than not that the Veteran 
had any residual problem from her sacral fracture.  There was no 
motion affecting her sacrum.  Her pain was more likely than not 
related to her sacroiliac joint, and it was less likely than not 
that her sacroiliac pain had any relationship to her sacral 
fracture.  A relationship seemed especially unlikely because of 
the long interval of time between the sacral fracture and the 
start of the sacroiliac symptoms in about September 2004.

The Veteran was treated privately for sacroiliac joint pain in 
January 2006.  

Based on the evidence, the Board concludes that a compensable 
rating is not warranted for the Veteran's past tail bone 
fracture.  She did not have any of her coccyx removed in service, 
and the preponderance of the evidence indicates that there are no 
painful residuals of the fracture.  The examiner in September 
2005 concluded that she did not have any residuals from her 
in-service sacral fracture and that it was not likely that her 
sacroiliac pain was related to it.  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 do not support assignment of a higher 
rating.  The examiner in September 2005 indicated that there was 
no motion affecting the Veteran's sacrum and that it did not 
cause pain.

A private physician indicated in June 2009 that no alternative 
source or origin for her sacroiliac pain was offered by the 
September 2005 examiner.  This is inaccurate.  The examiner felt 
that the Veteran's sacroiliac pain was more likely than not 
related to her sacroiliac joint.  

The Veteran's contentions have been considered, but the Board 
finds that her lay assertions concerning the origin of her pain 
are outweighed in probative value by the opinion of the examiner.
 
Arthritis

The Veteran appeals the RO's February 2007 denial of service 
connection for arthritis.  

The RO denied service connection for rheumatoid arthritis in 
March 2005.  The Veteran was notified of this decision and of her 
appellate rights by letter dated in March 2005.  She did not 
appeal.  Thus, the rating decision became final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

At the time of the March 2005 decision, service medical records 
did not show rheumatoid arthritis which was reported in September 
2004, and it was not shown to a degree of 10 percent within one 
year of service discharge.  There was no medical opinion 
indicating that current rheumatoid arthritis disability was 
related to service.  The RO denied service connection because the 
evidence did not show that rheumatoid arthritis was incurred or 
aggravated by service or that it was due to a skin disability 
that was related to service.  

The current claim is essentially the same claim that was denied 
in March 2005, as it is a claim for service connection for 
arthritis and so was the claim denied in March 2005. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Arthritis may be presumed to have been incurred in service if it 
is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. 
§ 3.156 (2010) provides that new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If the RO improperly reopens a claim but denies it and the 
Veteran then appeals the denial to the Board, the proper course 
for the Board to take would be to hold that new and material 
evidence has not been received to reopen it.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995) (held that pursuant to 38 U.S.C.A. §§ 5108 
and 7104(b), Board has a legal duty to consider the new and 
material issue regardless of the RO's actions.  If the Board 
adjudicates the claim on its merits without resolving the new and 
material evidence issue, its actions violate its statutory 
mandate.  Similarly, once the Board finds that there is no new 
and material evidence, it is bound by an express statutory 
mandate not to consider the merits of the case.  Furthermore, the 
appellant is not prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question involves 
the same matter as the RO's merits determination.)  

A July 2009 report from D. A. Hinton, D.A. states that he found a 
service connection or nexus for some of the Veteran's current 
arthritis, including psoriatic, degenerative, and traumatic 
arthritis.  Accordingly, new and material evidence has been 
received and the claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  Action on this claim is being ordered in the 
REMAND section below.  


ORDER

A compensable rating for sacrum fracture is denied.

The application to reopen the claim for service connection for 
arthritis is granted.  To this extent only, the appeal is 
allowed.


REMAND

A VA examiner in January 2008 felt that the Veteran had 
complaints in her service medical records that were all routine 
and explainable and noted that she did not complain of any joint 
pain or abnormality on exit from service.  She also indicated 
that the Veteran filed claims for service connection in 1980, 
1982, and 1985, without claiming to have arthritis or any disease 
involving wide spread joints or muscles at those times.  
Therefore, she felt that the complaints noted in the Veteran's 
service medical records were less likely than not the first 
manifestations of multiple joint disease that the Veteran now 
has.  

Dr. Hinton, however, has found in July 2009 that the Veteran has 
arthritis which is as likely as not related to service.  Dr. 
Hinton feels that the correct diagnoses for the Veteran are 
psoriatic arthritis and traumatic arthritis.  Dr. Hinton stated 
that it was unfortunate that the Veteran was not examined by a 
rheumatologist on VA examination in January 2008, and that the 
report seemed to be inadequate.  He also noted that the decision 
review officer who presided over the Veteran's hearing in 
November 2007 had desired a rheumatologist to examine the 
Veteran.  He stated that there were no appropriate lab tests 
performed, and that no meaningful reasoning or rationale was 
provided for the diagnosis rendered of seronegative arthritis.  
Dr. Hinton pointed out that the assessment dismissed the 
Veteran's service complaints as routine and explainable, without 
exploring whether there might have been an alternative 
explanation, such as the in-service complaints of bursitis and 
tendinitis being an early manifestation of psoriatic arthritis.  
Dr. Hinton felt that the described problems in the Veteran's 
history were consistent with psoriatic arthritis.  He felt that 
the examiner in January 2008 should have more deeply considered 
whether those complaints represented the onset of the Veteran's 
current arthritis disability.  

Dr. Hinton also felt that the Veteran has traumatic arthritis of 
her sacroiliac joints, and that it was caused by the trauma that 
caused the Veteran's in-service sacral fracture.  He felt that 
the superficial contusions shown over the Veteran's mid-sacrum in 
July 1978 were sufficient to cause sacroiliac joint arthritis 
later on.  He also felt that the lumbar pain complaints the 
Veteran had in May 1974 were at least as likely as not an early 
manifestation of the Veteran's current psoriatic arthritis.  Dr. 
Hinton felt that the Veteran's psoriasis was affecting her 
toenails in service.  

Dr. Hinton felt that the Veteran had traumatic, degenerative, and 
psoriatic arthritis which was related to service.  He mentioned 
the January 2008 X-ray findings of a right ankle irregularity, 
cervical spine degenerative changes and disc space narrowing, and 
lumbar spine mild degenerative changes and disc space narrowing.  

In order to give the Veteran's every consideration, another VA 
examination will be conducted.  38 C.F.R. § 3.159; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Beforehand, however, any additional medical records of treatment 
the Veteran has received since October 2006, the last treatment 
date of record, should be obtained and incorporated into the 
claims folder.  Additionally, any available medical records of 
treatment she received from Dr. Lawrence Brown from 1990 on 
should be obtained.  She indicated in October 2006 that she had 
been treated by him after moving to Boise in the fall of 1990. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA healthcare providers that have 
treated her for arthritis since October 
2006.  Make arrangements to obtain all 
records she adequately identifies.  Also, 
obtain medical records of treatment she 
received from Dr. Lawrence Brown since 
1990. 

2.  Thereafter, schedule the Veteran for a 
VA examination, preferably by a 
rheumatologist.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  

All necessary tests should be conducted, 
and the examiner should review the results 
of any testing prior to completion of the 
report.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(a probability of at least 50 percent) 
that any of the Veteran's current 
arthritis had its onset during active 
service, or within one year of separation, 
or is related to any in-service disease or 
injury, including to her right ankle, 
sacroiliac joints, lumbar spine, or 
cervical spine. 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Thereafter, again consider the 
Veteran's pending claim in light of the 
expanded record.  If the benefit sought on 
appeal remains denied, the Veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


